Exhibit 10.1
3COM CORPORATION
2003 STOCK PLAN, AS AMENDED
INDEPENDENT DIRECTOR
RESTRICTED STOCK UNIT GRANT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT GRANT AWARD AGREEMENT is made by and between
3Com Corporation (the “Company”) and the recipient hereof (“Participant”), whose
name is set forth in the accompanying 3Com Corporation Notice of Grant of
Independent Director Restricted Stock Unit (“Notice of Grant”).
     The Company desires to issue and the Participant desires to acquire
Restricted Stock Units as herein described, pursuant to the Company’s 2003 Stock
Plan, as amended (the “Plan”), on the terms and conditions set forth in this
Independent Director Restricted Stock Unit Grant Award Agreement, including any
country-specific terms and conditions set forth in any addendum hereto
(collectively, the “Award Agreement”), and the Plan, the terms and conditions of
which are incorporated herein by reference. Unless otherwise defined herein,
capitalized terms shall have the meaning given to them in the Plan.
     IT IS AGREED between the parties as follows:
     1. Issuance of Restricted Stock Units. On the date of the grant specified
in the Notice of Grant (“Grant Date”), the Company shall issue to the
Participant, subject to the provisions hereof and the Plan, the total number of
Restricted Stock Units specified in the Notice of Grant (the “RSUs”). Each RSU
shall be the equivalent of one share of Common Stock. No Shares shall be issued
upon execution of this Award Agreement. Unless and until the RSUs have vested in
accordance with this Award Agreement, the Participant shall have no right to
receive any Shares.
     2. Administration. All questions of interpretation concerning this Award
Agreement shall be determined by the Administrator in its sole discretion. All
determinations by the Administrator shall be final and binding upon all persons
having an interest in this Award Agreement.
     3. Vesting Schedule and Conversion of RSUs.
          (a) Vesting. Subject to the terms and conditions of this Award
Agreement and the Plan, and provided that the Participant remains a member of
the Board through the vesting date, the RSUs shall become vested in full in one
installment on the first anniversary of the Grant Date, and upon vesting shall
be converted into an equivalent number of Shares of Common Stock that will be
distributed to the Participant. In the event that the vesting date occurs on a
weekend, holiday or other non-trading day on the applicable NASDAQ market, the
applicable RSUs shall become vested on the first trading day thereafter.
          (b) Issuance of Common Stock. Upon vesting of the RSUs, except as set
forth in this Award Agreement or the Plan, the Company shall issue one or more
certificates registered in the name of the Participant for the appropriate
number of Shares or use other appropriate means of distributing the vested
Shares of Common Stock, at its discretion, free of any restrictions on
transferability or forfeiture except for restrictions required by applicable
laws and/or regulations. Such Shares will be issued to the Participant as soon
as practicable after the vesting of the RSUs, but in any event, within the
period ending on the later to occur of the date

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 1 -



--------------------------------------------------------------------------------



 



that is 2 1/2 months from the end of (i) the Participant’s tax year that
includes the applicable vesting date, or (ii) the Company’s tax year that
includes the applicable vesting date (which payment schedule is intended to
comply with the “short-term deferral” exemption from the application of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”). As a condition
to the issuance and delivery of the Shares, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
in the Company’s sole discretion, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
     4. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Shares until such time the Shares are issued to
the Participant. Except as provided in Section 14(a) of the Plan, no adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to the date such Shares are issued.
     5. Cessation of Board Service. In the event that the Participant’s service
as a Director is terminated by removal for cause, the Participant’s rights under
this Award Agreement or the Plan in any unvested RSUs shall immediately and
irrevocably terminate and the Participant shall immediately and irrevocably
forfeit all RSUs that are unvested as of the date of such termination. In the
event that the Participant’s service as a Director is terminated for any reason
other than removal for cause, or for no reason, including, without limitation,
voluntary resignation or death or Disability, the unvested RSUs shall upon such
termination immediately accelerate as to six month’s additional vesting,
provided that in the event of a Qualifying Board Retirement, as such term is
defined in the 2003 Stock Plan, 100% of the unvested RSUs shall immediately
accelerate.
     6. Change of Control. In the event of a Change of Control in which the
Participant is terminated or asked to resign either upon the Change of Control
or within one year following the Change of Control, the Participant’s unvested
RSUs will vest 100% immediately prior to such Change of Control. In the event of
a Change of Control in which the Participant is not terminated or asked to
resign, the unvested RSUs will be treated the same as Restricted Stock awards
under Section 14(c)(ii) of the Plan (which section concerns the assumption,
substitution or immediate vesting of unvested Restricted Stock in the event of a
Change of Control).
     7. Withholding. Regardless of any action the Company takes with respect to
any and all income tax (including U.S. federal, state or local taxes or non-U.S.
taxes), social insurance contributions, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount, if any,
actually withheld by the Company. The Participant further acknowledges that the
Company (i) makes no representations or undertakings regarding any Tax-Related
Items in connection with any aspect of the RSUs, including the grant of the
RSUs, the vesting of RSUs, the issuance of Shares upon vesting, the subsequent
sale of any Shares acquired at vesting and/or the receipt of any dividends; and
(ii) does not commit to and is under no obligation to structure the terms of the
Award or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or to achieve any particular tax result.
Furthermore, if the Participant has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Participant acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items.

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 2 -



--------------------------------------------------------------------------------



 



In this regard, the Participant authorizes the Company or its agents, at its
discretion, to satisfy the obligation with respect to all Tax-Related Items by
one or a combination of the following: (a) withholding from the Participant’s
cash compensation paid by the Company; or (b) withholding from proceeds of the
sale of Shares acquired upon vesting of the RSUs, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant’s
behalf pursuant to this authorization); or (c) withholding in Shares to be
issued upon vesting of the RSUs.
     To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Participant is deemed, for tax
purposes, to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares, or the proceeds of the sale of the Shares, if the Participant fails to
comply with his or her obligations in connection with the Tax-Related Items.
     8. Non-Transferability of RSUs. The Participant’s right and interest in the
RSUs awarded under this Award Agreement may not be sold, pledged, assigned,
transferred or disposed of in any manner, prior to the distribution of Common
Stock in respect of vested RSUs.
     9. No Compensation Deferral. Neither the Plan nor this Agreement is
intended to provide for a deferral of compensation that would be subject to
Section 409A. Instead, as stated above, it is the intent of this Agreement to
satisfy the “short-term deferral” exemption described in U.S. Treasury
Regulation §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no Awards
(including, without limitation, the RSUs) become subject to the requirements of
Section 409A, provided however that the Company makes no representation that the
RSUs are not subject to Section 409A nor makes any undertaking to preclude
Section 409A from applying to the RSUs.
     10. Broker. The Shares acquired by the Participant under the Plan may be
deposited directly into the Participant’s brokerage account with the Company’s
approved broker when vested and the applicable obligations for Tax-Related Items
have been satisfied.
     11. Nature of the Grant. In accepting the grant of RSUs, the Participant
acknowledges that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;
          (b) the grant of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded repeatedly in the past;

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 3 -



--------------------------------------------------------------------------------



 



          (c) all decisions with respect to future grants of RSUs, if any, will
be at the sole discretion of the Company;
          (d) the Participant’s participation in the Plan is voluntary;
          (e) RSUs and the Shares subject to the RSUs are an extraordinary item
that do not constitute regular compensation for services of any kind rendered to
the Company;
          (f) RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
          (g) RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
          (h) the award of RSUs and the Participant’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary;
          (i) the future value of the Shares is unknown and cannot be predicted
with certainty;
          (j) in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from forfeiture of the RSUs resulting from
termination of the Participant’s service-providing relationship with the Company
(for any reason whatsoever and whether or not in breach of any applicable law)
and the Participant irrevocably releases the Company from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived his/her entitlement to pursue such claim; and
          (k) RSUs and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.
     12. No Advice Regarding Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the Shares. The Participant is hereby advised to consult his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
     13. Registration. Any Shares acquired pursuant to this Award Agreement
shall be registered and/or deposited in the name of the Participant.
     14. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Furthermore, the parties hereto agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Award Agreement.

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 4 -



--------------------------------------------------------------------------------



 



     15. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
electronic delivery, or upon delivery by certified mail, addressed to the
Company at the address below and addressed to the Participant at his/her home
address on file with the Company or at such other address as either party may
designate by ten (10) days’ advance written notice to the other party.
Restricted Stock Administrator
3Com Corporation
350 Campus Drive
Marlborough, MA 01752, U.S.A.
Stock_Administration@3Com.com
     16. Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
     17. Integrated Agreement. This Award Agreement and the Plan, including any
sub-plan to the Plan, constitute the entire understanding and agreement of the
Participant and the Company with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations, or
warranties among the Participant and the Company other than those set forth or
provided for herein or therein. The terms of this Award Agreement shall be
subject to the terms of the Plan, and this Award Agreement is subject to all
Plan interpretations, amendments, and rules approved by the Company.
     18. Severability. The provisions of this Award Agreement are severable and
if one or more provisions of this Award Agreement are held invalid, illegal
and/or unenforceable in any respect, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provision(s) shall be deemed null and
void; provided, however, to the extent permissible under applicable law, that
any such provision(s) shall be first construed, interpreted and/or revised to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan.
     19. Governing Law. This Award Agreement is governed by the laws of the
Commonwealth of Massachusetts, without reference to conflicts of law provisions.
The parties hereby understand and agree that any action to enforce or interpret
or otherwise regarding this Award Agreement shall be filed in the state or
federal courts in the Commonwealth of Massachusetts, and no other courts, where
this grant is made and/or to be performed.
     20. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his/her personal data as described in this Award Agreement by and among, as
applicable, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
     The Participant understands that the Company and its Subsidiaries hold
certain personal information about the Participant including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security number or equivalent tax identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all Shares or other entitlements to Shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”).

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 5 -



--------------------------------------------------------------------------------



 



     The Participant further understands that the Data will be transferred to
E*Trade Financial Services, Inc., or such other stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list of the names and addresses of any potential recipients of the Data by
contacting the Company’s Stock Administration Department. The Participant
authorizes the Company, E*Trade Financial Services, Inc. and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participants understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Stock
Administration Department. The Participant understands, however, that refusing
or withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant understands that he or she may contact
the Company’s Stock Administration Department.
     21. Language. If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and the meaning of the translated version differs from the English version, the
English version will control.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     23. Addendum. Notwithstanding any provision in this Award Agreement, the
RSUs and the Shares acquired under the Plan shall be subject to any
country-specific terms and conditions set forth in the addendum to this
Agreement, if any. Moreover, if the Participant relocates his or her residence
to one of the countries included in such addendum, the terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
addendum constitutes part of this Award Agreement.
     24. Amendment or Termination. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan or on this
Award, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Award Agreement. Finally, the Administrator may at any time amend or
terminate the Plan and/or the Award provided, however, that no such amendment or
termination may adversely affect the Award without the consent of the
Participant.

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
effective as of the Grant Date. By electronically accepting this Award
Agreement, signing below, or signing the Notice of Grant, as applicable, the
Participant acknowledges that he/she has read, understood and accepted all of
the terms, conditions and restrictions of this Award Agreement and the Plan.

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 7 -



--------------------------------------------------------------------------------



 



CHINA ADDENDUM
SPECIAL TERMS AND CONDITIONS FOR
3COM CORPORATION
2003 STOCK PLAN
RSU AWARD AGREEMENT
This Addendum includes special terms and conditions that govern the grant of
RSUs under the Plan if the Participant is subject to the laws of the People’s
Republic of China. Unless otherwise defined herein, capitalized terms shall have
the meaning given to them in the Plan or the applicable RSU Award Agreement.
Compliance with Exchange Control Requirements / Immediate Sale of Shares at
Vesting
This provision supplements Section 3(b) of the RSU Award Agreement:
Due to local legal requirements, the Participant understands and agrees that the
Participant must maintain any shares of Common Stock issued upon vesting of the
RSUs pursuant to Section 3(b) of the Award Agreement in an account established
for the Participant by the Company with E*Trade Financial Services, Inc. or any
successor broker designated by the Company, in its sole discretion (the
“Designated Broker”) until the shares are sold through the Designated Broker.
The Participant agrees that this requirement shall continue to apply after the
Participant’s Service Provider relationship ceases.
Further, the Participant agrees to comply with exchange control regulations in
China and to immediately repatriate the proceeds from the sale of Shares and any
dividends paid to the Participant in relation to the Shares to China. The
Participant understands that such repatriation of funds may be effectuated
through a special foreign exchange account established by the Company or a
Subsidiary, and the Participant hereby consents and agrees that the proceeds
from the sale of Shares and any dividends received may be transferred to such
special account prior to being delivered to the Participant.
Furthermore, to facilitate compliance with any applicable laws or regulations in
China, the Company reserves the right to (i) mandate the immediate sale of
Shares issued to a Participant as a result of the vesting of the RSUs, or
(ii) mandate the sale of Shares held by a Participant in the event that the
Participant’s Service Provider relationship ceases (in each case, on the
Participant’s behalf pursuant to this authorization). In either case, the
proceeds of the sale of such Shares, less any Tax-Related Items (if applicable)
and broker’s fees or commissions, will be remitted to the Participant in
accordance with applicable exchange control laws and regulations.
The Participant agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in China.

      Independent Director RSU Agreement – 1 year vesting   Updated 9/22/09

- 8 -